Citation Nr: 0910449	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-07 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for renal failure.

3.  Entitlement to service connection for constant severe 
allergies and sinus problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1991 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2005, 
a statement of the case was issued in January 2006, and a 
substantive appeal was received in February 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the hypertension issue, the claims file 
includes a January 2006 letter from Robert Farkas, M.D. in 
which he relates that he began treating the Veteran for 
hypertension in 1994.  However, there are no actual treatment 
records in the claims file until the early 2000's.  The RO 
sent a request for records to Dr. Farkas at an address 
different than the one listed on his January 2006 letter.  A 
response was received from Texas Family Healthcare to the 
effect that they had no records from the Veteran, but Dr. 
Farkas was not listed among other health care providers on 
the letterhead.  The date of first manifestation of 
hypertension is of critical significance in view of the one 
year presumption for hypertension.  See generally 38 C.F.R. 
§§ 3.307, 3.309 (2008).  As it appears that Dr. Farkas may no 
longer be at the address to which the request for records was 
sent, the Board believes it reasonable to direct a follow-up 
request to Dr. Farkas at the address listed on his January 
2006 letter.  

Preliminary review of service treatment records reveals 
several elevated blood pressure readings, including for 
example:  151/72 in April 1991, 140/82 in February 1993, and 
138/86 in March 1992 amongst others.  Under the 
circumstances, the Board believes a VA examination and 
opinion are warranted to ascertain if any initial 
manifestations of hypertension are documented in the service 
treatment records.  Moreover, the record includes private 
opinions in which the examiners suggest that in view of the 
stage of the Veterans hypertension/renal disease, it is 
likely that the hypertension was present during a number of 
years before.  

Several medical opinions in the claims folder link the 
Veteran's renal failure with his hypertension.  As the issue 
of entitlement to service connection for hypertension is 
being remanded for a medical nexus opinion, the issue of 
renal failure must also be remanded.  Should the VA examiner 
believe that the Veteran's hypertension is more likely than 
not related to service, the examiner should then provide an 
opinion on whether the Veteran's renal failure was related to 
such hypertension, or in any other way related to service.  

As the issues of hypertension and renal failure are being 
remanded for a medical examination already, the Board feels a 
VA examination would assist in the determination of the 
allergy/sinus issue as well.  Service treatment records 
document sinus problems and nasal congestion.  There was a 
diagnosis of sinusitis in October 1991.  A medical opinion 
regarding any nexus between any current allergy/sinus 
disability and service is therefore warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to contact Robert Farkas, M.D., at 3650 N. 
Buckner Blvd., Suite 108, Dallas, TX  
75228.  The RO should request copies of 
all available treatment records for the 
Veteran from 1994 on.  

2.  After completion of the above, the 
Veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of the 
disabilities at issue.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiners in 
connection with the examinations.  Any 
tests deemed medically advisable should be 
accomplished.  The appropriate examiner 
should respond to the following:  
    
a.  As to any current hypertension, 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that 
hypertension and/or renal disease was 
manifested during the Veteran's active 
duty service.  Please address the 
elevated blood pressure readings noted 
during service, and also address the 
private opinions which seem to suggest 
that the advanced stage of the 
Veteran's hypertension/renal disease 
makes it likely that it was present 
during service. 

If the examiner finds it is at least as 
likely as not that hypertension is 
causally related to the Veteran's 
service, the examiner should then 
clearly offer an opinion as to whether 
it is as least as likely as not (a 50% 
or higher degree of probability) that 
the Veteran's renal failure is causally 
related to the Veteran's hypertension.  
    
b.  As to any current allergies or 
sinus disability, offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such disability was 
manifested during the Veteran's active 
duty service.

All opinions should provide a medical 
rationale for any conclusions.	

3.  The RO should then review the expanded 
record and determine if service connection 
may be granted for the disabilities at 
issue.  Unless all benefits sought are 
granted, Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



